Citation Nr: 1606271	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an immune deficiency disability manifested by recurrent skin lesions, other than herpes simplex, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic gastrointestinal disability, other than irritable bowel syndrome, including a hiatal hernia, gastroesophageal reflux disease (GERD), and an upset stomach, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of a back injury. 

4.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  

In October 2014, the Board granted service connection for headaches, irritable bowel syndrome, and herpes simplex, to include oral lesions, and denied entitlement to service connection for a chronic urological/genitourinary disability, including benign prostate hypertrophy.  The issues of entitlement to service connection for a chronic gastrointestinal disability, an immune deficiency disability (claimed as various skin disorders), a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, and residuals of a back injury, were remanded to the RO for additional development.  

In a September 2015 rating decision, service connection was granted for fibromyalgia with chest wall pain and muscle and joint pain.  This represents a full grant of the benefits sought with respect to service connection for chronic disability manifested by muscle pain and joint stiffness, and chest pain.  

In addition, following the issuance of a statement of the case in November 2014, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a left hip disability later that same month.  As such, the issue is reflected on the title page.  

In December 2015, the Veteran filed an increased rating claim for his right hip disability.  The RO has not adjudicated the claim and thus, the Board does not have jurisdiction over it.  As such, it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for an immune deficiency disability manifested by recurrent skin lesions, other than herpes simplex; a chronic gastrointestinal disability, other than irritable bowel syndrome, including a hiatal hernia, GERD, and an upset stomach; and residuals of a back injury being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, arthritis of the left hip is related to service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left hip are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws & Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

II.  Analysis

The Veteran is seeking service connection for left hip arthritis, to include as secondary to service-connected arthritis of the right hip.  

Initially, the Board notes that a November 2013 rating decision reflects that service connection for trochanteric bursitis of the right hip was granted based on a December 2008 VA examination report showing diagnoses of trochanteric bursitis, as well as mild degenerative joint changes of the right hip, both of which were attributed to heavy manual labor and/or overuse during service.  The examiner stated that degenerative arthritis was rarely seen in individuals as young as the Veteran, noting that although there was a genetic predisposition to osteoarthritis that could be a component in the Veteran's case, it was at least as likely as not caused by heavy lifting, excessive stooping, and bending of the hip to the extremes of range of motion.  

The Board further notes that although the May 2013 VA examiner stated that arthritis in one hip causing arthritis in the other hip was not a known medical phenomenon, in a November 2015 opinion, the Veteran's private physician determined that the natural compensation for right hip pain contributed to the development of arthritis in the Veteran's left hip.  In addition, and although the May 2013 VA examiner noted femoroacetabular impingement shown on x-ray examination of the left hip to be the direct cause of hip arthritis related to underlying anatomy/genetics, no opinion was provided with respect to aggravation by service of any left hip disease existing prior to service entrance.  

Significantly, and consistent with the December 2008 VA etiological opinion with respect to the Veteran's right hip disability, the November 2015 private physician concluded that the Veteran's left hip arthritis is more than likely directly related to trauma resulting from duties during service, to include prolonged standing on hard floors, lifting and carrying heavy loads up and down as many as six flights of stairs, and sliding down ladders and rails with sudden stops on the feet on a daily basis.  The physician noted that it was unreasonable to find that only the right hip would suffer deterioration as a result of the trauma sustained in association with the Veteran's duties during service.  

The Board finds that the evidence is in at least equipoise, and resolving doubt in the Veteran's favor, service connection for arthritis of the left hip is warranted.  


ORDER

Service connection for arthritis of the left hip is granted.


REMAND

The Veteran seeks service connection for a back disability.  Although the most recent March 2015 VA examination report reflects a diagnosis of lumbar strain, noting no documented arthritis of the thoracolumbar spine, as reflected in the Board's October 2014 remand, findings reported on VA examination in September 2013 included arthritis.  In addition, and although the March 2015 VA report of examination notes no endplate abnormalities, both the September 2013 and the December 2008 VA examination reports reflect the impression on x-ray examination of the spine included an L2 endplate abnormality, possible old fracture.  

Moreover, the March 2015 opinion to the effect that the Veteran's back disability is not likely related to service is based, at least in part, on the absence of a specific/documented injury during service.  As specifically noted in the Board's October 2014 remand, however, a rationale based solely on a lack of objective findings during service is inadequate.  The Board notes that service connection has been established for arthritis in both hips as a result of trauma associated with significant in-service manual labor.  The Veteran asserts the same theory of entitlement with respect to service connection for a back disability, to include at the Board hearing in March 2011.  

For the reasons above, the Board finds that the March 2015 VA examination report is inadequate for a determination.  As such, the Veteran is to be afforded a new back examination.

With respect to whether entitlement to service connection is warranted for a gastrointestinal disability, other than service-connected irritable bowel syndrome, the evidence remains unclear.  

More specifically, the December 2008 VA general medical examination report reflects GERD had its onset in 2000-2001, whereas the Veteran testified to onset of relevant symptoms during service, and that he sought initial treatment after service in 1996.  In addition, and although the March 2015 VA examination report notes that the Veteran was found to have a hiatal hernia without reflux in December 2008, the report of examination does not adequately address the October 2013 VA opinion noting that the Veteran was found to have hiatal hernia with symptoms manifesting in the 1990s or 2000.  

Further, and although the October 2013 VA examiner attributed GERD to laxity of the lower esophageal sphincter, noted to be typically due to lifestyle changes, the March 2015 VA examiner opined that it is at least as likely as not that the Veteran's mild hiatal hernia is congenital in nature.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  In view of the evidence, to include the March 2015 VA opinion raising the issue of whether the Veteran's hiatal hernia is congenital in nature, an addendum opinion should be obtained that addresses and reconciles the aforementioned.  Therefore, an addendum opinion is necessary to decide the claim.

With respect to entitlement to service connection for a skin disability manifested by rashes and lesions of the mouth and body, to include as a result of an immune deficiency, the Board notes that service connection has been established for herpes simplex, and thus herpes simplex will not be further addressed.  

As to other skin conditions, and although the March 2015 VA examiner noted no evidence of any of tinea on examination or on a chronic basis, the opinion was based, at least in part, on a July 2011 VA record reflecting treatment for tinea pedis with an antifungal cream and noting it had resolved.  The October 2013 VA examination report, however, notes the Veteran's complaints of tinea pedis and tinea cruris with peeling between his toes and itching in his groin off and on since the December 2008 VA examination.  The October 2013 VA examiner found that there was peeling between some of the Veteran's toes and some minimal scaling of both feet consistent with tinea pedis.  Moreover, the March 2015 VA examiner did not address the June 1991 service treatment record noting that the Veteran was given an antifungal powder (Desenex) when he reported to sickbay.  As such, the Board finds that the March 2015 VA examination report is not completely adequate for a determination.  Thus, the Veteran is to be afforded a new skin examination.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since September 2015.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct diagnostic tests with respect to the presence or absence of arthritis of the spine and/or any L2 endplate abnormality, possible fracture, and any other indicated tests.  The test results must be associated with the record.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disability, to include arthritis, lumbar strain, and any L2 endplate abnormality, possible old fracture, is related to his active service, to include whether arthritis had its onset within the initial year after service.  

In rendering the opinion, the examiner is to address the Veteran's lay assertions, to include with respect to in-service manifestations and continuity of symptoms.  The examiner is to accept as fact that the Veteran's duties during service involved manual labor, such as lifting and carrying heavy loads, sliding down ladders and rails with sudden stops on the feet, and excessive stooping and bending.  

The examination report must include a complete rationale for all opinions expressed.

3.  Return the file to the VA examiner who provided the March 2015 VA opinion regarding the Veteran's GERD and hiatal hernia.  The file, to include a copy of this Remand, must be made available to the examiner.  If the March 2015 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) Does the Veteran's hiatal hernia constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(i) If the Veteran's hiatal hernia is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii) If the examiner finds that the Veteran's hiatal hernia is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(B) If the Veteran's hiatal hernia is not considered a congenital defect or disease, the examiner should indicate whether there is clear and unmistakable evidence that the disorder pre-existed service. 

(i) If there is clear and unmistakable evidence that hiatal hernia pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's hiatal hernia, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that hiatal hernia pre-existed service, then the examiner is asked whether it is at least as likely as not that hiatal hernia with GERD is directly related to service.  

In offering the aforementioned opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the other medical evidence of record.  

(C) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hiatal hernia is caused or aggravated by service-connected disability, to include irritable bowel syndrome and/or medications required to treat his service-connected disabilities.  If aggravation of the hiatal hernia by the service-connected irritable bowel syndrome and/or medications required to treat his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of the hiatal hernia prior to aggravation by the service-connected irritable bowel syndrome and/or medications required to treat his service-connected disabilities.

A rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA examination to address his complaints of body and feet rashes claimed as an immune deficiency disorder.  The examiner must review the Veteran's file.  After examining the Veteran and conducting any necessary testing, the examiner should address the following: 1) for each dermatological disability diagnosed at any time since 2007, is it at least as likely as not (a degree of disability of 50 percent or higher) that the disability either commenced during the Veteran's service or is otherwise related to the Veteran's service?  In responding to this question, the examiner must address the relevant in-service findings, to include the June 1991 service treatment record reflecting that he was given an antifungal cream at sick bay, and consider the Veteran's competent and credible reports of skin rashes during service and ever since separation.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


